Exhibit 10.2

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is entered into as of January 3, 2017
(the “Effective Date”), by and among (i) Magellan Petroleum Corporation, a
Delaware corporation (“Magellan”), (ii) Tellurian Investments Inc., a Delaware
corporation (“Tellurian”), (iii) Total Delaware, Inc., a Delaware corporation
(“Total”), and (iv) the individuals set forth on Schedule A of this Agreement
(referred to herein individually as a “Stockholder” and collectively, as the
“Stockholders”) who are current stockholders of Tellurian and will be
stockholders of Magellan following the Merger (as defined below).

RECITALS:

WHEREAS, Tellurian and Total have entered into that Common Stock Purchase
Agreement, dated as of December 19, 2016 (the “Purchase Agreement”), pursuant to
which Total has agreed to purchase and Tellurian has agreed to issue and sell
35,384,615 shares of common stock, par value $0.001 per share, of Tellurian
(“Tellurian Common Stock”) in exchange for $206,999,997.75;

WHEREAS, this Agreement is being executed and delivered in connection with the
closing of the transactions contemplated by the Purchase Agreement;

WHEREAS, Magellan, Tellurian and River Merger Sub, Inc., a Delaware corporation
and a direct wholly owned subsidiary of Magellan (“Merger Sub”), entered into
that Agreement and Plan of Merger, dated August 2, 2016 (as amended on
November 23, 2016 and December 19, 2016, and as may be further amended from time
to time, the “Merger Agreement”), pursuant to which each outstanding share of
common stock, par value $0.001 per share, of Tellurian will be converted into
the right to receive 1.3 shares of common stock, par value $0.01 per share of
Magellan (“Magellan Common Stock”), and Merger Sub will merge with and into
Tellurian, with Tellurian continuing as the surviving corporation and a direct
subsidiary of Magellan (the “Merger”);

WHEREAS, immediately following the effectiveness of the Merger (the “Merger
Effective Time”), Total will own (either of record or beneficially) 46,000,000
shares of Magellan Common Stock; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement and the Merger Agreement, the parties hereto desire to
enter into this Agreement to set forth certain understandings and agreements
with respect to (a) the appointment of a director to each of the Boards of
Directors of Tellurian and Magellan and (b) the other matters set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

VOTING AGREEMENT

Section 1.1 Designation of a Director.

(a) Designation of the Total-Tellurian Director. Immediately following the
closing of the transactions contemplated by the Purchase Agreement, Jean Jaylet
(the “Initial Total-Tellurian Director”) shall be appointed to the Board of
Directors of Tellurian (the “Tellurian Board”). Subject to Total’s compliance
with Section 2.14 hereof, at all times prior to



--------------------------------------------------------------------------------

the Merger Effective Time and the Expiration Date, each Stockholder agrees to
vote all voting securities of Tellurian owned or controlled by such Stockholder,
and agrees to take all other actions within such Stockholder’s control relating
to the ownership of Tellurian Common Stock (including by attending stockholder
meetings in person or by proxy for purposes of constituting a quorum and the
execution of written consents in lieu of meetings), and Tellurian agrees to take
all commercially reasonable actions within its control (including calling Board
and stockholder meetings), to elect to the Tellurian Board one (1) director
designated by Total (each such director, including the Initial Total-Tellurian
Director, is referred to herein as the “Total-Tellurian Director”).

(b) Designation of the Total-Magellan Director. Subject to Total’s compliance
with Section 2.14 hereof, at all times after the Merger Effective Time and prior
to the Expiration Date, each Stockholder agrees to vote all voting securities of
Magellan owned or controlled by such Stockholder, and agrees to take all other
actions within such Stockholder’s control relating to its ownership of Magellan
Common Stock (including by attending stockholder meetings in person or by proxy
for purposes of constituting a quorum and the execution of written consents in
lieu of meetings), and Magellan agrees to take all commercially reasonable
actions within its control (including calling Board and stockholder meetings),
to elect to the Board of Directors of Magellan (the “Magellan Board”) one
(1) director designated by Total (each such director is referred to herein as
the “Total-Magellan Director”), with Jean Jaylet designated by Total to serve as
the initial Total-Magellan Director immediately following the Merger Effective
Time.

(c) Qualifications. Any Total-Tellurian Director or Total-Magellan Director
appointed or elected to the Tellurian Board or the Magellan Board, as
applicable, (i) may be removed for cause in accordance with applicable law or
Tellurian’s or Magellan’s respective certificate of incorporation and bylaws as
in effect on the date hereof and (ii) shall not be prohibited or disqualified
from serving as a director of Tellurian or Magellan, respectively, pursuant to
any rule or regulation of the Securities and Exchange Commission, any other
governmental authority, the Nasdaq Capital Market, or by applicable law.

Section 1.2 Removal and Vacancies.

(a) Removal Rights. Subject to Section 1.1(c), at all times prior to the Merger
Effective Time and the Expiration Date, Total will have the sole right to remove
the Total-Tellurian Director.

(b) Removal of the Total-Tellurian Director. At all times prior to the Effective
Time of the Merger and the Expiration Date, Total may remove the Total-Tellurian
Director pursuant to Section 1.2(a) by presenting a notice (each, a “Tellurian
Removal Notice”) executed by Total to Tellurian requesting that the
Total-Tellurian Director be removed. Tellurian will promptly forward a copy of
the Tellurian Removal Notice to each Stockholder. Subject to Total’s compliance
with Section 2.14 hereof, upon receipt of a Tellurian Removal Notice, each
Stockholder must either, as requested by Total, (i) take all commercially
reasonable action to duly call and convene a special meeting of the stockholders
of Tellurian for the purpose of removing the Total-Tellurian Director named in
the Tellurian Removal Notice (including by attending such meeting in person or
by proxy for purposes of constituting a quorum) and voting all voting securities
of Tellurian owned or controlled by such Stockholder for the removal of the
Total-Tellurian Director named in the Tellurian Removal Notice or (ii) execute
and deliver a written consent in lieu of such meeting providing for the removal
of the Total-Tellurian Director named in the Tellurian Removal Notice.

 

2



--------------------------------------------------------------------------------

(c) Vacancies.

(i) In the event that the Total-Tellurian Director ceases for any reason to
serve as a member of the Board of Directors of Tellurian at any time prior to
the Merger Effective Time and the Expiration Date (whether due to resignation,
removal, death, disability or otherwise), the resulting vacancy on the Board of
Directors of Tellurian will be filled as provided in Section 1.1(a). Subject to
Total’s compliance with Section 2.14 hereof, Tellurian and each Stockholder will
take the actions specified in Section 1.1(a) to cause such designated successor
to be duly elected as a director at the earliest practicable time.

(ii) In the event that the Total-Magellan Director ceases for any reason to
serve as a member of the Board of Directors of Magellan at any time after the
Merger Effective Time and prior to the Expiration Date (whether due to
resignation, removal, death, disability or otherwise), the resulting vacancy on
the Board of Directors of Magellan will be filled as provided in Section 1.1(b).
Subject to Total’s compliance with Section 2.14 hereof, Magellan and each
Stockholder will take the actions specified in Section 1.1(b) to cause such
designated successor to be duly elected as a director at the earliest
practicable time.

Section 1.3 Expenses. Tellurian will reimburse the Total-Tellurian Director for
his or her actual and reasonable out-of-pocket expenses incurred in attending
meetings of the Board of Directors of Tellurian and any committee thereof.
Magellan will reimburse the Total-Magellan Director for his or her actual and
reasonable out-of-pocket expenses incurred in attending meetings of the Board of
Directors of Magellan and any committee thereof.

Section 1.4 No Exclusive Duty. The Total-Tellurian Director shall not be
required to devote any particular amount of time or resources to his or her role
as a Total-Tellurian Director and the Total-Tellurian Director may have other
business interests and may engage in other activities in addition to those
relating to Tellurian and its subsidiaries and affiliates, and neither
Tellurian, nor Tellurian’s subsidiaries, affiliates or other stockholders shall
have any right in or to any of such other ventures or activities or to the
income or proceeds derived therefrom. The Total-Magellan Director shall not be
required to devote any particular amount of time or resources to his or her role
as a Total-Magellan Director and the Total-Magellan Director may have other
business interests and may engage in other activities in addition to those
relating to Magellan and its subsidiaries and affiliates, and neither Magellan,
nor Magellan’s subsidiaries, affiliates or other stockholders shall have any
right in or to any of such other ventures or activities or to the income or
proceeds derived therefrom.

Section 1.5 Observation Rights. At all times prior to the Merger Effective Time
and the Expiration Date, the Total-Tellurian Director will receive notice of,
and have the right to attend and observe, any and all meetings of any committee
of the Board of Directors of Tellurian, except for any committee constituted or
otherwise charged to consider or address a transaction or other matter in which
Total or any of its affiliates has a material interest that is adverse to, or
otherwise presents a conflict with respect to the interests of, Tellurian or the
stockholders of Tellurian generally. At all times after the Merger Effective
Time, the Total-Magellan Director will receive notice of, and have the right to
attend and observe, any and all meetings of any committee of the Board of
Directors of Magellan, except for any committee constituted or otherwise charged
to consider or address a transaction or other matter in which Total or any of
its affiliates has a material interest that is adverse to, or otherwise presents
a conflict with respect to the interests of, Magellan or the stockholders of
Magellan generally.

Section 1.6 Confidentiality; Use of Information. Total shall maintain, and shall
cause each Total-Tellurian Director and each Total-Magellan Director, as the
case may be, to maintain the confidentiality of all non-public information
regarding Tellurian or Magellan of which Total, and any

 

3



--------------------------------------------------------------------------------

Total-Tellurian Director or Total-Magellan Director, becomes aware as a result
of a Total-Tellurian Director serving on the Tellurian Board or a Total-Magellan
Director serving on the Total-Magellan Board. Total shall not trade in Tellurian
securities or Magellan securities while in possession of material non-public
information regarding Tellurian or Magellan, respectively. Confidential
information provided to Total or any Total-Tellurian Director or Total-Magellan
Director by or on behalf of Tellurian or Magellan may only be used by Total or
any Total-Tellurian Director or Total-Magellan Director for purposes of their
respective activities as a member of the Tellurian Board or Magellan Board or as
an investor in Tellurian or Magellan, as applicable.

ARTICLE II

GENERAL PROVISIONS

Section 2.1 Interested Stockholder of Magellan. Magellan and the Magellan Board
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under Magellan’s certificate of incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to
Total as a result of Total and Magellan fulfilling their obligations or
exercising their rights under this Agreement, the Merger Agreement and the
Purchase Agreement, including, without limitation, as a result of Total
purchasing the Tellurian Common Stock from Tellurian pursuant to the terms of
the Purchase Agreement and Total’s ownership of the Tellurian Common Stock,
assuming that neither Total nor any “affiliate” or “associate” (as such terms
are used in Section 203 of the Delaware General Corporation Law (the “DGCL”) of
Total, is, or was or became at any time during the last three years, an
“interested stockholder” (as such term is defined in Section 203 of the DGCL) of
Magellan.

Section 2.2 Further Assurances. Each of the parties hereto agrees, without
additional consideration, to execute such documents and perform such further
acts as may be reasonably required or desirable to carry out or perform the
provisions of this Agreement.

Section 2.3 Waiver, Amendment. Neither this Agreement nor any provision hereof
shall be modified, waived, changed, discharged or terminated except by an
instrument in writing, signed by all of the parties hereto (in the case of a
modification) or, in all other cases, the party against whom any waiver, change,
discharge or termination is sought.

Section 2.4 Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties hereto.

Section 2.5 Waiver of Jury Trial. THE PARTIES HERETO IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

Section 2.6 Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to this Agreement (the “Proceedings”), each party hereto
irrevocably submits to the jurisdiction of the federal or state courts located
in Harris County, Texas, which submission shall be exclusive unless none of such
courts has lawful jurisdiction over such Proceedings.

Section 2.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

4



--------------------------------------------------------------------------------

Section 2.8 Section and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

Section 2.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. Delivery of a copy of this Agreement bearing an original signature by
facsimile transmission or by electronic mail in “portable document format” form
shall have the same effect as physical delivery of the paper document bearing
the original signature.

Section 2.10 Notices. All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or such other address as any party
shall have specified by notice in writing to the other parties):

 

If to Tellurian:   

Tellurian Investments Inc.


1201 Louisiana Street, Suite 3100


Houston, Texas 77002


Attn: General Counsel


E-mail: daniel.belhumeur@tellurianinvestments.com

If to Total:



  

TOTAL Delaware, Inc.


1201 Louisiana Street


Suite 1800


Houston, Texas 77002

Attn: General Counsel


Email: Elizabeth.matthews@total.com

With a copy to: Isabelle.salhorgne@total.com


If to Magellan:   

Magellan Petroleum Corporation

1775 Sherman Street, Suite 1950

Denver, Colorado 80203

Attn: Antoine Lafargue

E-mail: alafargue@magellanpetroleum.com

If to the Stockholders    To the address set forth below each Stockholder’s name
on the signature page hereto.

Section 2.11 Binding Effect. The provisions of this Agreement shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any person or entity,
other than Tellurian, Total, Magellan and the Stockholders, any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

Section 2.12 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

5



--------------------------------------------------------------------------------

Section 2.13 Entire Agreement. This Agreement is intended by the parties hereto
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto and
thereto in respect of the subject matter contained herein and therein.

Section 2.14 Term; Ownership Report. This Agreement shall terminate upon the
occurrence of the Expiration Date. For purposes of this Agreement, the term
“Expiration Date” shall mean the earlier of the first date (i) prior to the
Merger Effective Time upon which Total shall own beneficially less than 10% of
the outstanding shares of Tellurian Common Stock, and (ii) following the Merger
Effective Time upon which Total shall own beneficially less than 10% of the
outstanding shares of Magellan Common Stock. Upon the written request by
Tellurian, Magellan or any of the Stockholders, Total shall promptly provide
written notice and reasonably sufficient supporting documentation (the
“Ownership Report”) to each of the Tellurian, Magellan and the Stockholders of
the number of shares of Tellurian Common Stock or Magellan Common Stock, as
applicable, then owned beneficially by Total at least five (5) business days
before any of Tellurian, Magellan or the Stockholders would be required to vote
or otherwise act pursuant to Article I of this Agreement.

[Signature page to follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Voting Agreement as of
the Effective Date.

 

Magellan Petroleum Corporation By:  

/s/ Antoine Lafarque

Name:  

Antoine Lafarque

Title:  

President and Chief Executive Officer

Total Delaware, Inc. By:  

/s/ Christophe Gerondeau

Name:  

Christophe Gerondeau

Title:  

President

Tellurian Investments Inc. By:  

/s/ Meg Gentle

Name:  

Meg Gentle

Title:  

President and Chief Executive Officer

/s/ Charif Souki

Charif Souki

Address:  

 

 

 

Souki Family 2016 Trust

By:  

/s/ Brooke A. Peterson

Name:  

Brooke A. Peterson

Title:  

Attorney-in-Fact

Address:  

 

 

 

/s/ Martin Houston

Martin Houston Address:  

 

 

 

 

7



--------------------------------------------------------------------------------

Schedule A

Stockholders

Charif Souki

Souki Family 2016 Trust

Martin Houston

 

8